COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-17-00080-CV


The City of The Colony, Texas             §    From the 431st District Court

                                          §    of Denton County (15-00533-431)
v.
                                          §    December 14, 2017

Mark and Kim Rygh                         §§   Opinion by Justice Meier

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the trial court’s order

denying the City of The Colony, Texas’s plea to the jurisdiction is reversed and

we render a judgment dismissing Mark and Kim Rygh’s claims against the City of

The Colony, Texas, for want of jurisdiction.

      It is further ordered that Appellants, The City of The Colony, Texas, shall

pay all costs of this appeal, for which let execution issue.




                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Bill Meier
                                          Justice Bill Meier